 
 
Exhibit 10.9


 


Lock-Up Agreement


April ___, 2018
WestMountain Alternative Energy, Inc.
6035 South Loop East
Houston, TX 77033




Ladies and Gentlemen:
The undersigned hereby agrees that, without the prior written consent of
WestMountain Alternative Energy, Inc. ("the Company"), the undersigned will not,
during the period commencing on the date hereof and ending one year after the
date hereof (the "Lock-Up Period"), (1) offer, pledge, sell, contract to sell,
grant, lend, or otherwise transfer or dispose of, directly or indirectly, any of
the common shares held by the undersigned as of the date of this Agreement (the
"Securities") or any other shares of common stock or securities convertible into
or exercisable or exchangeable for shares of common stock held by the
undersigned, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, with the Securities, the "Lock-Up Securities"); (2)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Lock-Up
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Lock-Up Securities, in cash or otherwise;; or (3)
publicly disclose the intention to make any offer, sale, pledge or disposition,
or to enter into any transaction, swap, hedge or other arrangement relating to
any Lock-Up Securities.  Notwithstanding the foregoing, and subject to the
conditions below, the undersigned may transfer Lock-Up Securities without the
prior written consent of the Company in connection with (a) transactions
relating to Lock-Up Securities acquired in open market transactions; provided
that no filing under Section 16(a) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), shall be required or shall be voluntarily made in
connection with subsequent sales of Lock-Up Securities acquired in such open
market transactions; (b) transfers of Lock-Up Securities as a bona fide gift, by
will or intestacy or to a family member or trust for the benefit of a family
member (for purposes of this lock-up agreement, "family member" means any
relationship by blood, marriage or adoption, not more remote than first cousin);
(c) transfers of Lock-Up Securities to a charity or educational institution or
(d) if the undersigned is a corporation, partnership, limited liability company
or other business entity, any transfers of Lock-Up Securities to any majority
equity holder, officer, director, managing member or manager of the undersigned,
as the case may be; provided that in the case of any transfer pursuant to the
foregoing clauses (b), (c) or (d), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Representative a lock-up agreement substantially in the form of this lock-up
agreement, (iii) no filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made, and (iv) the Securities are not
transferred to a direct competitor of the Company.  The undersigned also agrees
and consents to the entry of stop transfer instructions with the Company's
transfer agent and registrar against the transfer of the undersigned's Lock-Up
Securities except in compliance with this lock-up agreement.
The undersigned agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this lock-up agreement during the
period from the date hereof to and through the expiration of the initial Lock-Up
Period, the undersigned will give notice thereof to the Company and will not
consummate any such transaction or take any such action unless it has received
written confirmation from the Company that the Lock-Up Period has expired.
 
 
Exhibit 10.9 -- Page 1

--------------------------------------------------------------------------------


 
If the undersigned is an officer or director of the Company, (i) the undersigned
agrees that the foregoing restrictions shall be equally applicable to any
issuer-directed or "friends and family" Securities; and (ii) the undersigned
agrees that, at least three (3) business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
Lock-Up Securities, the undersigned will notify the Company of the impending
release or waiver.  The provisions of this paragraph will not apply if (a) the
release or waiver is effected solely to permit a transfer of Lock-Up Securities
not for consideration and (b) the transferee has agreed in writing to be bound
by the same terms described in this lock-up agreement to the extent and for the
duration that such terms remain in effect at the time of such transfer.


No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Securities, as applicable;
provided that the undersigned does not transfer the Securities acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement.  In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called "10b5-1" plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period).
The undersigned understands that this lock-up agreement is irrevocable and shall
be binding upon the undersigned's heirs, legal representatives, successors and
assigns.
Very truly yours,




(Name - Please Print)
 
 
 (Signature)






(Name of Signatory, in the case of entities - Please Print)






(Title of Signatory, in the case of entities - Please Print)




Address:  


  



  

 

 
Exhibit 10.9 -- Page 2

--------------------------------------------------------------------------------
